 



EXHIBIT 10.4
FORM OF
MORTGAGE, SECURITY AGREEMENT,
ASSIGNMENT OF LEASES AND RENTS
AND FIXTURE FILING
          THIS MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF LEASES AND RENTS AND
FIXTURE FILING (“Mortgage”) is made and entered into effective as of
September 12, 2006 (the “Effective Date”) by WINDROSE MEDICAL PROPERTIES, L.P.,
a limited partnership organized under the laws of the State of Virginia
(“Borrower”), having its chief executive office at 3502 Woodview Trace,
Suite 210, Indianapolis, Indiana 46268 in favor of HEALTH CARE REIT, INC., a
corporation organized under the laws of the State of Delaware (“Lender”), having
its principal office at One SeaGate, Suite 1500, P. O. Box 1475, Toledo, Ohio
43603-1475.
          In consideration of the loan advances described in Article 2 made or
to be made by Lender to Borrower and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Borrower has executed
and delivered this Mortgage and by these presents does grant, transfer and
convey to Lender and to its successors and assigns, forever all of Borrower’s
right, title, and interest to and under the following property which Borrower
now owns or may hereafter acquire (“Property”):
          1. The real property (“Real Property”) located in the County of
                                         (the “County”) State of
                                         (the “State”) and described on
Exhibit A attached hereto, including without limiting the completeness of the
foregoing grant:
               (a) all tenements, hereditaments, and easements, rights of way,
licenses, rights, privileges, and appurtenances pertaining to the Real Property
presently owned or hereafter acquired by Borrower, including, without
limitation, easements, rights of way, streets, ways, alleys, gores, or strips of
land, whether or not adjoining the Real Property;
               (b) all buildings and any other improvements (“Improvements”) now
or hereafter erected or placed upon the Real Property and all fixtures
(“Fixtures”) of every kind and nature whatsoever now or hereafter affixed to the
Real Property or Improvements (without limiting the generality of what may be a
Fixture, all heating, ventilating, air conditioning, air cooling, lighting,
incinerating, plumbing, cleaning, communications and power equipment, screens,
storm doors, storm windows, shades, awnings, floor coverings, and carpeting,
shall be deemed to be Fixtures and to be a part of the Real Property, whether or
not physically attached to the Real Property); and
               (c) all rents, income, issues, profits, royalties, and other
benefits derived or to be derived from the Real Property, Improvements, and
Fixtures (all of which are called “Rents”) and all of Borrower’s interest in any
lease, license or other agreement pursuant to which any Rents are payable (all
of which are called “Leases”).

 



--------------------------------------------------------------------------------



 



          2. All the right, title, interest, claims, or demands, including,
without limitation, claims to the proceeds of any insurance which Borrower now
has or may hereafter acquire with respect to any Property and all awards made
for the taking of the whole or any part of the Property by eminent domain or by
any proceeding or the proceeds of any purchase or transfer in lieu thereof,
including, without limitation, any awards resulting from a change of grade or
streets or for severance damages.
          3. All real property hereafter acquired by Borrower which is made a
part of the lot(s) or parcel(s) which presently constitute(s) the Real Property
on the tax maps of the county auditor for so long as such after-acquired real
property shall be a part of such lot(s) or parcel(s) (Borrower shall execute and
deliver to Lender such instruments as Lender may require to confirm the lien of
this Mortgage on the additional property covered by this clause. This clause is
intended to insure that the lien of this Mortgage shall always encumber one or
more complete lots or parcels on the tax maps in the office of the auditor of
the county in which the Real Property is located so that the ability to transfer
the Real Property under Article 6 shall not be defeated or hindered by any
alteration of the lot(s) or parcel(s) which presently constitute(s) the Real
Property on such tax maps.)
AND Borrower grants to Lender, its successors and assigns, a security interest
in and to Borrower’s right, title and interest in the following described
property:
          4. All machinery, furniture, equipment, trade fixtures, appliances,
inventory and all other goods (as “equipment,” “inventory” and “goods” are
defined for purposes of Article 9 (“Article 9”) of the Uniform Commercial Code
as adopted in the State) and any leasehold interest of Borrower in any of the
foregoing, now or hereafter located in or on or used or usable in connection
with the Real Property, Improvements, or Fixtures and replacements, additions,
and accessions thereto, including, without limitation, those items which are to
become fixtures or which are building supplies and materials to be incorporated
into an Improvement or Fixture.
          5. All accounts, contract rights, general intangibles, instruments,
documents, and chattel paper [as “accounts,” “contract rights,” “general
intangibles,” “instruments,” “documents,” and “chattel paper,” are defined for
purposes of Article 9] now or hereafter arising in connection with the business
located in or on or used or usable in connection with the Real Property,
Improvements, or Fixtures, and replacements, additions, and accessions thereto.
          6. All franchises, permits, licenses, operating rights,
certifications, approvals, consents, authorizations and other general
intangibles regarding the use, occupancy or operation of the Improvements, or
any part thereof, including, without limitation, certificates of need, state
health care facility licenses, and Medicare and Medicaid provider agreements, in
each case to the extent permitted by law.
          7. Unless expressly prohibited by the terms thereof, all contracts,
agreements, contract rights and materials relating to the design, construction,
operation and management of the Improvements, including, but not limited to, all
agreements and contracts with architects and contractors, each as amended from
time to time, management agreements,

- 2 -



--------------------------------------------------------------------------------



 



plans, specifications, drawings, blueprints, models, mock-ups, brochures,
flyers, advertising and promotional materials and mailing lists.
          8. All ledger sheets, files, records, computer programs, tapes, other
electronic data processing materials, and other documentation relating to the
preceding listed property or otherwise used or usable in connection with the
Real Property and Improvements.
          9. The products and proceeds of the preceding listed property,
including, without limitation, cash and non-cash proceeds, proceeds of proceeds,
and insurance proceeds.
          TO HAVE AND TO HOLD the same with all of the rights, privileges and
appurtenances thereto belonging unto Lender, its successors and assigns forever
in accordance with the terms and conditions set forth herein.
ARTICLE 1: WARRANTIES
1.1 Borrower covenants with Lender and its successors and assigns that: Borrower
is lawfully seized in fee simple of the Property; the Property is free from all
mortgages, liens, charges, claims, security interests, pledges, collateral
assignments, leases, attachments, levies, encroachments, rights of way,
restrictions, assessments, and all other encumbrances and title matters of every
kind or nature whatsoever, except for the exceptions listed on Exhibit B
attached hereto or in the current owner’s policy of title insurance insuring the
Property (the “Permitted Exceptions”); Borrower has good right to mortgage, sell
and convey the same; and Borrower does warrant and will defend the Property to
Lender and its successors and assigns, forever, against all claims and demands
except the Permitted Exceptions.
ARTICLE 2: PURPOSES
2.1 Secured Obligations. This Mortgage secures performance of the following
obligations (the “Secured Obligations”) of Borrower:
2.1.1 Payment of Credit Extended. The payment of the indebtedness of Borrower to
Lender in the original principal amount of up to $125,000,000.00 or so much
thereof as shall have been advanced to Borrower plus interest on the unpaid
balance thereof, which indebtedness is evidenced by a promissory note (“Note”)
made by Borrower and delivered to Lender on this date, and any extensions,
modifications, substitutions or renewals of the indebtedness or Note, and which
is due and payable on the Maturity Date set forth in the Note.
2.1.2 Obligations Under Loan Documents. The performance of all obligations of
Borrower under the Loan Agreement (defined in §2.6), the Note, this Mortgage and
all other documents executed by Borrower in connection therewith, any
extensions, modifications or renewals thereof, and any documents executed in
substitution therefor (collectively, the “Loan Documents”).
2.1.3 Advances to Protect Property. The payment of unpaid balances of all
advances made by Lender for the payment of taxes, assessments, insurance
premiums, or costs incurred for the protection of the Property.

- 3 -



--------------------------------------------------------------------------------



 



2.1.4 Future Advances. The payment of any unpaid balances of loan advances which
Lender may make or may be obligated to make under this Mortgage or the Loan
Agreement at any time after this Mortgage is delivered to the recorder for
record to the extent that the total unpaid loan indebtedness, exclusive of
interest thereon, does not exceed the maximum amount of $150,000,000.00 which
may be outstanding at any time and from time to time.
2.1.5 Other Future Advances. With respect to items of Property in which no
interest arises under real estate law and with respect to all items of Property
which are or are to become Fixtures as defined for purposes of Article 9, the
repayment of all advances made and value extended hereafter by Lender to or on
behalf of Borrower, whether or not made or extended pursuant to an existing
commitment.
2.1.6 Affiliate Obligations. The payment and performance of all indebtedness and
obligations of Borrower or any Affiliate to Lender now existing or hereafter
arising, including, without limitation, indebtedness evidenced by promissory
notes, lease agreements, guaranties or otherwise and obligations under such
indebtedness documents and other documents executed by Borrower or any Affiliate
in connection therewith, and any extensions, modifications, substitutions or
renewals thereof (collectively, the “Affiliate Obligations”). As used herein,
“Affiliate” means any person, corporation, partnership, trust or other legal
entity that, directly or indirectly, controls, is controlled by, or is under
common control with Borrower. “Control” (and the correlative meaning of the term
“controlled by”) means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such entity.
“Affiliate” includes, without limitation, any Guarantor. Upon request of Lender,
Borrower shall execute one or more amendments to this Mortgage or any other Loan
Document to further identify and describe any of the Affiliate Obligations.
2.1.7 Borrower’s Obligations. As used herein, “Borrower’s Obligations” means,
collectively, all of the Secured Obligations required to be paid or performed by
Borrower.
2.2 Combination of Instruments. This Mortgage combines a real estate mortgage,
an assignment of rents and leases, a security agreement, a fixture filing, and a
financing statement into one document and shall be construed accordingly.
2.3 Open-End Mortgage. For all items of the Property in which an interest arises
under real estate law, this is an open-end mortgage which secures payment of
future advances.
2.4 Security Agreement. For all Fixtures and all items of Property in which no
interest arises under real estate law, this Mortgage is also a security
agreement under Article 9. To the extent that this Mortgage is a security
agreement, it secures all future advances made and value hereafter extended to
or on behalf of Borrower.
2.5 Financing Statement and Fixture Filing. This Mortgage, a carbon copy, a
photographic copy, or other reproduction of it or a financing statement is
sufficient as a financing statement and may be filed as such. As a financing
statement, this Mortgage covers items of collateral which are or which may
become fixtures in addition to personal property. If this Mortgage or any
reproduction of it is filed as a financing statement: Borrower is the debtor;
Lender is the secured party; an address of Lender from which information
concerning the security interest may

- 4 -



--------------------------------------------------------------------------------



 



be obtained is Lender’s address set forth at the beginning; a mailing address of
Borrower is Borrower’s address at the beginning; Borrower’s state of
organization is as indicated in the introductory paragraph; Borrower’s
identification number, if applicable, is shown below Borrower’s signature; and
Borrower’s EIN number, if applicable, is shown below Borrower’s signature.
2.6 Loan Agreement. This Mortgage is subject to a certain Loan Agreement (“Loan
Agreement”) executed by Borrower and Lender on even date. The Loan Agreement
sets forth, among other things, the terms and conditions under which Lender is
obligated to advance up to the full amount of the Note and may make
nonobligatory advances, all of which are secured by this Mortgage. The Loan
Agreement is hereby incorporated herein and made a part hereof as though fully
rewritten herein, including the defined terms. A copy of the Loan Agreement is
maintained at the offices of Lender and may be inspected by interested persons.
2.7 Interpretation. This Mortgage form is and shall be construed accordingly to
reflect the fact that the credit giving rise to the Secured Obligations would
not have been extended by Lender but for the security provided by this Mortgage.
Where the sense requires it, the singular may be read as the plural or the
reverse and any gender may be read as any other gender.
ARTICLE 3: COVENANTS
3.1 Obligations. Borrower shall pay and perform all of Borrower’s Obligations
when due and required.
3.2 Insurance.
3.2.1 Borrower shall maintain in full force and effect a policy (“Policy”) of
insurance insuring against physical loss or damage to the Improvements and
personal property with the scope of coverage scope and coverage amounts
consistent with the coverage maintained by or on behalf of Borrower for similar
properties in similar geographic areas owned by Borrower and shall include
builder’s risk insurance for development projects. Lender shall be named as
mortgagee and loss payee under a standard noncontributing lender’s loss payable
clause.
3.2.2 Borrower shall maintain in full force and effect liability insurance with
the scope of coverage scope and coverage amounts consistent with the coverage
maintained by or on behalf of Borrower for similar properties in similar
geographic areas owned by Borrower. Borrower shall be the “named insured” and
Lender shall be the “additional insured” on each liability policy.
3.2.3 Borrower shall deliver to Lender certificates of insurance showing the
coverages and endorsements. The policies of insurance shall provide that no
cancellation, reduction in amount or material change in coverage shall be
effective until at least 30 days after written notice to Lender.
3.2.4 Borrower shall notify Lender of any material loss or damage to the
Property which is or may be covered by any insurance immediately after the
occurrence thereof. Borrower shall promptly adjust and compromise any insurance
claims and, if Borrower fails (in Lender’s good faith judgment) to promptly
adjust and compromise such claims, Lender shall have the right, but

- 5 -



--------------------------------------------------------------------------------



 



not the obligation, on behalf of Borrower, to adjust and compromise any claims
under such insurance, collect and receive the proceeds thereof and execute and
deliver all proofs of loss, receipts, vouchers and releases in connection with
such claims.
3.2.5 At least 30 days prior to the expiration of each insurance policy,
Borrower shall deliver to Lender a certificate showing renewal of such policy
and payment of the annual premium therefor and a current certificate of
insurance completed and signed by Borrower’s insurance agent.
3.3 Preservation of Property. Borrower shall keep the Property in good repair,
and shall neither commit waste nor permit material impairment or deterioration
of the Property.
ARTICLE 4: TRANSFER OF THE PROPERTY; ASSUMPTION
4.1 Borrower’s Successors. This Mortgage shall be binding upon Borrower’s
successors and assigns and shall be binding upon and inure to the benefit of
Lender and its successors and permitted assigns; however, Borrower may neither
assign Borrower’s rights under this Mortgage nor delegate Borrower’s duties
under this Mortgage without the express written consent of Lender.
4.2 No Release of Borrower. No sale, transfer, or encumbrance of the Property or
of Borrower’s rights under this Mortgage and the Note and no delegation of
Borrower’s obligations under this Mortgage or any other Borrower’s Obligations
shall release Borrower from liability for any Borrower’s Obligations unless: [i]
Lender and such transferee or delegee agree in writing that such transferee or
delegee is satisfactory to Lender and that such transferee or delegee shall
perform Borrower’s Obligations and pay such interest thereon as Lender may
request, and [ii] Lender delivers to Borrower a written release.
ARTICLE 5: LEASES AND RENTS
5.1 Assignment of Rents. Upon the occurrence of an Event of Default and without
the necessity of Lender entering upon and taking and maintaining full control of
the Property in person, by agent or by a receiver, Lender shall immediately be
entitled to possession of all Rents as the same become due and payable,
including, but not limited to, Rents then due and unpaid, and all such Rents
shall immediately upon delivery be held by Borrower as trustee for the benefit
of Lender only. Borrower agrees that after an Event of Default has occurred,
each tenant of the Property shall be directed to pay such Rents to Lender or
Lender’s agent on Lender’s written demand to each tenant therefor, delivered to
each tenant personally or by mail, without any liability on the part of said
tenant to inquire further as to the existence of a default by Borrower. Borrower
hereby covenants that Borrower has not executed any prior assignment of Rents,
that Borrower has not performed, and will not perform any acts which would
prevent Lender from exercising its rights under this section. Borrower covenants
that Borrower will not hereafter collect or accept payment of any Rents more
than one month prior to the due dates of such Rents nor (excepting payment of
arrears) in an amount referable to a period exceeding one month, except that
Borrower may require prepayment of such Rents and other monies by way of
security for performance of any lessee’s or other obligor’s covenants under any
Lease if the amount of such a prepayment is promptly paid over to Lender and
applied to Borrower’s Obligations.

- 6 -



--------------------------------------------------------------------------------



 



Borrower further covenants that Borrower will execute and deliver to Lender such
further assignments of Rents as Lender may from time to time reasonably request.
5.2 Compliance with Leases. Borrower shall comply in all material respects with
all Leases and shall notify Lender if Borrower is unable to do so or determines
that it will be unable to do so for any significant terms. Lender may do
whatever it determines is necessary to insure that all Leases continue in effect
whenever Lender determines that Borrower is or may be unable to perform any
significant term of the Leases.
5.3 No Delegation of Borrower’s Duties and Indemnity. Borrower does not hereby
delegate to Lender Borrower’s duties under the Leases and Lender shall not be
obligated to discharge such duties. Borrower shall indemnify Lender and hold it
harmless from all claims, regardless of merit, in any way arising out of the
Leases and the assignment to Lender of the Leases and Rents and any expenses
related to such claims, including, without limitation, reasonable attorneys’
fees. Borrower shall reimburse Lender for any claims paid or expenses incurred
by Lender which fall within the preceding indemnity immediately upon written
demand.
5.4 Subordination of Leases. All Leases and the rights of tenants thereunder
shall be subordinate to the lien of this Mortgage and to all terms, conditions
and provisions hereof, and to any renewal, consolidation, extension,
modification or replacement hereof, and every Lease shall provide for such
subordination therein; provided, however, Lender and Borrower may establish by
mutual agreement a minimum threshold for leases that will require the
subordination provision based upon the annual rent payable under such lease.
5.5 Attornment. The tenant of any Lease shall attorn to anyone, including
Lender, who acquires the lessor’s interest in the Lease and the Property
(“Purchaser”), whether by foreclosure sale or otherwise, solely at Purchaser’s
option. The tenant’s attornment shall be effective upon Purchaser’s notice that
it elects to enforce the attornment and the Lease shall continue in effect
between Purchaser as lessor and the tenant without any further act of Purchaser,
Lender or the tenant. Purchaser shall have no liability for any act, omission or
obligation of the previous lessor. Every Lease shall provide for such attornment
therein; provided, however, Lender and Borrower may establish by mutual
agreement a minimum threshold for leases that will require the attornment
provision based upon the annual rent payable under such lease.
ARTICLE 6: DEFAULT, ACCELERATION, AND REMEDIES
6.1 Event of Default. The occurrence of any Event of Default under the Loan
Agreement shall constitute an Event of Default under this Mortgage.
6.2 Rights and Remedies Upon Default. Whenever any Event of Default occurs,
Lender may take any one or more of the following remedial steps concurrently or
successively in addition to any other remedies under the Loan Documents, at law
or in equity, to the extent permitted by applicable law.
6.2.1 The Secured Obligations shall be immediately due and payable, without
presentment of any kind, demand, notice of dishonor, protest, notice of default,
notice of intention to accelerate maturity, notice of acceleration of maturity
or other notice of any kind, all of which Borrower hereby waives to the extent
permitted by law.

- 7 -



--------------------------------------------------------------------------------



 



6.2.2 Lender may enter and take possession of the Property without terminating
this Mortgage, and if applicable, complete construction of the Improvements (or
any part thereof) and perform the obligations of Borrower under the Loan
Documents.
6.2.3 To the extent permitted by law and in accordance with all applicable law,
Lender may exercise its power of sale.
6.2.4 Lender may foreclose this Mortgage or accept delivery of a deed in lieu of
foreclosure. In any foreclosure or sale, the Property may be sold in one or more
parcels, lots, or groups (including mixtures of personal and real property, or
separately, any provision of law to the contrary notwithstanding) and, to the
extent permitted by law, Lender shall be under no obligation either to marshal
any assets of the Borrower or to marshal any portions of the Property.
6.2.5 Lender may sue Borrower directly to collect any monies then due and may
take any action at law or equity (including bringing an action for a mandatory
injunction, restraining order or specific performance) to enforce performance of
Borrower’s Obligations.
6.2.6 For any security in which no interest arises under real estate law, Lender
may exercise its rights as a secured party under Article 9. Borrower agrees that
a commercially reasonable manner of disposition of the Property subject to
security interests under Article 9 shall include, without limitation and at the
option of Lender, the sale of the Property in whole or in part, concurrently
with the foreclosure sale of the Property in accordance with the provisions of
this Mortgage.
6.2.7 Lender may terminate its obligation to disburse loan proceeds during the
continuation of an Event of Default.
6.2.8 Lender may, and is hereby authorized by Borrower, at any time or from time
to time, to the fullest extent permitted by law, without advance notice to
Borrower (any such notice being expressly waived by Borrower) to set off and
apply any and all sums held by Lender, any indebtedness of Lender to Borrower,
any and all claims by Borrower against Lender, against any obligations of
Borrower hereunder, and against claims by Lender against Borrower, whether or
not such obligations or claims of Borrower are matured and whether or not Lender
has exercised any other remedies hereunder.
6.2.9 In any action or proceeding to foreclose this Mortgage, or upon actual or
threatened waste to any part of the Property, Lender may apply, without notice
to Borrower, for the appointment of a receiver (“Receiver”) of the Property.
Unless prohibited by law, such appointment may be made either before or after
sale, without notice, without regard to the solvency or insolvency of Borrower
at the time of application for such Receiver and without regard to the then
value of the Property, and Lender may be appointed as Receiver. The Receiver
shall have the power to collect the rents, issues and profits of the Property
during the pendency of the foreclosure and, in case of a sale and deficiency
during the full statutory period of redemption, whether there be redemption or
not, as well as during any future times, if any, when Borrower, except for the
intervention of such Receiver, would be entitled to collect such rents, issues
and profits, and all other powers which may be necessary or are usual in such
cases

- 8 -



--------------------------------------------------------------------------------



 



for the protection, possession, control, management and operation of the
Property during the whole of said proceeding. All sums of money received by the
Receiver from such rents and income, after deducting therefrom the reasonable
charges and expenses paid or incurred in connection with the collection and
disbursement thereof, shall be applied to the payment of the Secured Obligations
or applied to remedy any default hereunder as Lender may direct. Borrower, if
requested to do so, will consent to the appointment of any such Receiver as
aforesaid.
6.2.10 Lender may take any other action which Lender is entitled to take under
any law, equity, or the Loan Documents.
6.2.11 Lender may, at its option, but without any obligation so to do, and
without waiving or releasing Borrower from any of the agreements and covenants
in the Loan Documents, pay any sum or perform any act or take such action as
Lender may deem necessary or desirable in order to protect the lien of this
Mortgage, the Property or otherwise in the sole discretion of Lender. Borrower
hereby grants to Lender, and agrees that Lender shall have, after the occurrence
of one or more Events of Default, the absolute and immediate right to enter in
and upon the Property or any part thereof to such extent and as often as Lender,
in its sole discretion, deems necessary or desirable for such purpose. Lender
may pay and expend such sums of money as it may, in its sole discretion, deem
necessary for the purposes stated herein. Borrower hereby agrees to pay to
Lender, on written demand, all such sums so paid or expended by Lender, together
with interest thereon from the date of each such payment or expenditure at the
default rate specified in the Note.
6.3 Sale of Property. The following provisions apply to any sale of the Property
pursuant to this Article 6 or pursuant to any judicial proceeding.
6.3.1 Receipt Sufficient Discharge for Purchaser. The receipt of the court
officer or other person conducting any such sale for the purchase money paid at
any such sale shall be sufficient discharge thereof to any purchaser of the
Property, or any part thereof, sold as aforesaid. No such purchaser or his
representatives, grantees or assigns, after paying such purchase money and
receiving such receipt, shall be bound to see to the application of such
purchase money upon or for purpose of this Mortgage, or shall be answerable in
any matter whatsoever for any loss, misapplication or nonapplication of any such
purchase money or any part thereof, nor shall any such purchaser be bound to
inquire as to the necessity or expediency of any such sale.
6.3.2 Lender’s Purchase of Property. Lender or any holder of the Note may bid
for and purchase the Property being sold, and upon compliance with the terms of
sale, Lender or any holder of the Note may hold, retain, possess and dispose of
such Property in its own absolute right without further accountability.
6.3.3 Application of Proceeds of Sale. Unless Lender elects otherwise, the
purchase money or proceeds of any such sale shall be applied: first, to all
charges, expenses and fees payable by Borrower under the Loan Documents,
including all attorneys’ fees, Receiver’s fees and other costs and expenses
incurred by Lender, with interest thereon at the default rate specified in the
Note; second, to all unpaid interest accrued on any of the Secured Obligations;
third, to the principal amount outstanding of the Secured Obligations; and the
balance, if any, to Borrower.

- 9 -



--------------------------------------------------------------------------------



 



6.3.4 No Defense; Waiver. Failure to join or to provide notice to tenants under
any Leases as defendants in any foreclosure action or suit shall not [i]
constitute a defense to such foreclosure; [ii] preclude Lender from obtaining a
deficiency judgment or otherwise reduce or diminish the amount of any such
judgment in any manner whatsoever; or [iii] give rise to any claims by Borrower,
or any person claiming through or under Borrower, against Lender. Upon the
request of Lender and to the extent not prohibited by applicable law, Borrower
shall execute and file with the clerk of the court a legally sufficient waiver
of any statutory waiting period with respect to the execution of a judgment
obtained by Lender in connection with any foreclosure proceedings. The
obligations of Borrower to so execute and file such waiver shall survive the
termination of this Mortgage.
6.3.5 Value of Property. At any judicial or other sale of the Property, the
purchase price paid for the Property by Lender or any other purchaser shall be
conclusive evidence of the value of the Property and Lender shall have an
absolute right to obtain a deficiency judgment of all amounts due under the
Secured Obligations in excess of the amount of such purchase price. Borrower
waives the right to contest the value of the Property through appraisals or
otherwise.
ARTICLE 7: MISCELLANEOUS
7.1 Advances by Lender. At any time and from time to time during the term of
this Mortgage, Lender may incur and/or pay and/or advance costs or expenses: [i]
incurred or advanced by Lender which Lender is authorized or has the right (but
not necessarily the obligation) to incur or may incur under any term of any Loan
Document or any law; [ii] of whatever nature incurred or advanced by Lender in
exercising any right or remedy provided by any term of any Loan Document or in
taking any action which Lender is authorized to take by any term of any Loan
Document; [iii] required to be paid by Borrower by any term of any Loan
Document, but which Borrower fails to pay upon written demand; or [iv] any and
all costs and expenses from which Borrower is required to hold Lender harmless
by any term of any Loan Document, but from which Borrower fails to hold Lender
harmless. Any reasonable costs, expenses, or advances incurred or paid by Lender
shall become part of the loan and, upon written demand, shall be paid to Lender
together with interest thereon at the Default Rate specified in the Note from
the date of disbursement by Lender. Payment of such costs, expenses, or advances
shall be secured by this Mortgage.
7.2 Attorney’s Fees and Expenses. Borrower shall pay all reasonable costs and
expenses incurred by Lender in administering the Secured Obligations and all
collateral for the Secured Obligations, enforcing or preserving Lender’s rights
under the Note, Loan Agreement, this Mortgage, any guaranty of Borrower’s
Obligations, and all other Loan Documents, and in all matters of collection,
whether or not an Event of Default has actually occurred or has been declared
and thereafter cured, including, but not limited to, [i] the reasonable fees,
expenses, and costs of any litigation, receivership, administrative, bankruptcy,
insolvency or other similar proceeding; [ii] reasonable attorney and paralegal
fees and disbursements; [iii] the reasonable expenses of Lender and its
employees, agents, attorneys, and witnesses in preparing for litigation,
administrative, bankruptcy, insolvency or other proceedings and for lodging,
travel and attendance at meetings, hearings, depositions, and trials in
connection therewith; [iv] court costs; and [v] consulting and witness fees and
expenses incurred by Lender in connection with any such proceedings. All such
costs, charges and fees as incurred shall be deemed to be secured

- 10 -



--------------------------------------------------------------------------------



 



by this Mortgage and collectible out of the proceeds of this Mortgage in any
manner permitted by law or by this Mortgage.
7.3 Construction of Rights and Remedies and Waiver of Notice and Consent.
7.3.1 The provisions of this part §7.4 shall apply to all rights and remedies
provided by this Mortgage or any Loan Document or by law or equity.
7.3.2 Waiver of Notices and Consent to Remedies. Unless otherwise expressly
provided herein, any right or remedy may be pursued without notice to or further
consent of Borrower, both of which Borrower waives to the extent permitted by
law.
7.3.3 Each right or remedy under the Loan Documents is distinct from but
cumulative to each other right or remedy and may be exercised independently of,
concurrently with, or successively to any other rights and remedies.
7.3.4 No extension of time for or modification of amortization of the loan shall
release the liability or bar the availability of any right or remedy against
Borrower or any successor in interest, and Lender shall not be required to
commence proceedings against Borrower or any successor or to extend time for
payment or otherwise to modify amortization of the loan secured by this Mortgage
by reason of any demand by Borrower or any successor.
7.3.5 Lender has the right to proceed at its election against all security or
against any item or items of such security from time to time, and no action
against any item or items of security shall bar subsequent actions against any
item or items of security.
7.3.6 No forbearance in exercising any right or remedy shall operate as a waiver
thereof; no forbearance in exercising any right or remedy on any one or more
occasion shall operate as a waiver thereof on any further occasion; and no
single or partial exercise of any right or remedy shall preclude any other
exercise thereof or the exercise of any other right or remedy.
7.3.7 Failure by Lender to insist upon the strict performance of any of the
covenants and agreements herein set forth or to exercise any rights or remedies
upon default by Borrower hereunder shall not be considered or taken as a waiver
or relinquishment for the future of the right to insist upon and to enforce by
mandamus or other appropriate legal or equitable remedy strict compliance by
Borrower with all of the covenants and conditions hereof, or of the rights to
exercise any such rights or remedies, if such default by Borrower is continued
or repeated, or of the right to recover possession of the Property by reason
thereof. To the extent permitted by law, any two or more of such rights or
remedies may be exercised at the same time.
7.3.8 If any covenant or agreement contained in any Loan Document is breached by
Borrower and thereafter waived by Lender, such waiver shall be limited to the
particular breach so waived and shall not be deemed to waive any other breach
hereunder. No waiver shall be binding unless it is in writing and signed by
Lender. No course of dealing between Lender and Borrower, nor any delay or
omission on the part of Lender in exercising any rights under any of the Loan
Documents, shall operate as a waiver.

- 11 -



--------------------------------------------------------------------------------



 



7.3.9 Pursuant to this Mortgage, Borrower has granted to Lender a security
interest in the personal property and Fixtures comprising a part of the Property
to further secure the Secured Obligations. Borrower hereby authorizes Lender to
file financing and continuation statements with respect to such collateral
(including Fixtures) in which Borrower has an interest, without the signature of
Borrower. In the event of the occurrence of one or more Events of Default,
Lender, pursuant to the applicable provision of Article 9, shall have the option
of proceeding as to both real and personal property in accordance with its
rights and remedies in respect of the Property, in which event the default
provisions of Article 9 shall not apply. The parties agree that in the event
Lender elects to proceed with respect to collateral constituting personal
property or Fixtures separately from the other Property, the giving of five
days’ notice by Lender, sent by an overnight mail service, postage prepaid, to
Borrower at its address referred to in the introductory paragraph herein,
designating the place and time of any public sale or the time after which any
private sale or other intended disposition of such collateral is to be made,
shall be deemed to be reasonable notice thereof and Borrower waives any other
notice with respect thereto.
7.3.10 Borrower and any other person now or hereafter obligated for the payment
or performance of all or any part of the Note shall not be released from paying
and performing under the Note, and the lien of this Mortgage shall not be
affected by reason of [i] the failure of Lender to comply with any request of
Borrower (or of any other person so obligated), to take action to foreclose this
Mortgage or otherwise enforce any of the provisions of this Mortgage or of any
of the Secured Obligations, or [ii] the release, regardless of consideration, of
the obligations of any person liable for payment or performance of the Note, or
any part thereof, or [iii] any agreement or stipulation extending the time of
payment or modifying the terms of the Note, and in the event of such agreement
or stipulation, Borrower and all such other persons shall continue to be liable
under such documents, as amended by such agreement or stipulation, unless
expressly released and discharged in writing by Lender.
7.3.11 Borrower hereby irrevocably waives and releases, to the extent permitted
by law, and whether now or hereafter in force, [i] the benefit of any and all
valuation and appraisement laws, [ii] any right of redemption after the date of
any sale of the Property upon foreclosure, whether statutory or otherwise, in
respect of the Property, [iii] any applicable homestead or dower laws, and [iv]
all exemption laws whatsoever and all moratoriums, extensions or stay laws or
rules, or orders of court in the nature of any one or more of them.
7.3.12 Nothing contained in any of the Loan Documents shall constitute any
consent or request by Lender, express or implied, for the performance of any
labor or services or the furnishing of any materials or other property in
respect of the Property or any part thereof, or be construed to permit the
making of any claim against Lender in respect of labor or services or the
furnishing of any materials or other property or any claim that any lien based
on the performance of such labor or services or the furnishing of any such
materials or other property is prior to the lien of this Mortgage.
7.4 Notices. All notices, demands, requests, and consents (hereinafter
“notices”) given pursuant to the terms of this Mortgage shall be in writing,
shall be addressed to the addresses set forth in the introductory paragraph of
this Mortgage and shall be served by [i] personal delivery; [ii] United States
mail, postage prepaid; or [iii] nationally recognized overnight courier. All
notices shall be deemed to be given upon the earlier of actual receipt or three
days after mailing

- 12 -



--------------------------------------------------------------------------------



 



or one business day after deposit with the overnight courier. Any notices
meeting the requirements of this section shall be effective, regardless of
whether or not actually received. Lender and Borrower may change their notice
address at any time by giving the other party written notice of such change.
7.5 Amendment. This Mortgage may only be amended by a writing signed by Lender
and Borrower. All references to this Mortgage, whether in this Mortgage or in
any other document or instrument, shall be deemed to incorporate all amendments,
modifications and renewals of this Mortgage made after the Effective Date.
ARTICLE 8: INTERPRETATION
8.1 Captions. The captions and headings contained in this Mortgage are for
convenient reference only and are not to be used to interpret or define the
provisions hereof.
8.2 Severability. If any provision of this Mortgage or the application thereof
to any party or circumstance shall, to any extent, be adjudged to be invalid or
unenforceable, the remainder of this Mortgage and the application of any such
provision to other parties or circumstances shall not be affected thereby, and
each provision of this Mortgage shall be valid and enforceable to the fullest
extent permitted by law.
8.3 Governing Law. This Mortgage and the rights and obligations of the parties
hereunder shall be governed by and construed and interpreted in accordance with
the laws of the State of [situs of the Property]
                                        .
8.4 Survival. All agreements, representations, and warranties contained in this
Mortgage shall survive the execution and delivery of this Mortgage, and shall be
deemed to be effective continuously throughout the term of this Mortgage.
ARTICLE 9: CONSTRUCTION
9.1 No Liability for Lender. Borrower hereby acknowledges and agrees that the
undertaking of Lender under this Mortgage is limited as follows:
     (a) Lender is not and will not be in any way the agent for or trustee of
Borrower. Lender does not intend to act in any way for or on behalf of Borrower
in disbursing the proceeds under the Loan Agreement. Lender’s purpose in making
the requirements set forth herein and in the Loan Agreement is to protect the
validity and priority of this Mortgage and the value of its security.
     (b) This Mortgage is not to be construed by Borrower or anyone furnishing
labor, materials, or any other work or product for improving the Property as an
agreement by Lender to assure that anyone will be paid for furnishing such
labor, materials, or any other work or product. Borrower is and shall be solely
responsible for such payments.
     (c) Lender is not responsible for construction of any improvements to the
Property. Notwithstanding Lender’s inspection of the Property and the
improvements, Lender assumes no responsibility for the quality of construction
or workmanship, or for the architectural or structural

- 13 -



--------------------------------------------------------------------------------



 



soundness of any improvements to the Property, or for the adherence to or
approval of any plans and specifications for any improvements to the Property.
     NOW, THEREFORE, if Borrower shall pay Borrower’s Obligations in full and
shall fully comply with this Mortgage, then this Mortgage and the estate hereby
granted shall cease, and Lender shall thereupon release this Mortgage at the
cost and expense of Borrower (all claims for statutory penalties, in case of
Lender’s failure to release, being hereby waived); otherwise, this Mortgage
shall remain in full force and effect.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

- 14 -



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, this Mortgage has been duly executed as of (but
not necessarily on) the Effective Date.

              WINDROSE MEDICAL PROPERTIES, L.P.
 
       
 
  By:    
 
       

         
 
  Title:    
 
       

         
 
  Tax I.D. No.    
 
       

                 
STATE OF
        )      
 
               
 
        )     SS:
COUNTY OF
        )      
 
               

          The foregoing instrument was acknowledged before me this
                     day of                                          ,
                      by                                         , the
                                         of Windrose Medical Properties, L.P., a
Virginia limited partnership, on behalf of the partnership.

     
 
   
 
   
 
  Notary Public

         
 
       
My Commission Expires:
      [SEAL]
 
       

THIS INSTRUMENT PREPARED BY:
Diane V. Davis, Esq.
Shumaker, Loop & Kendrick, LLP
1000 Jackson Street
Toledo, Ohio 43624-1573
AFTER RECORDING RETURN TO:
 
 
 

S-1